Case 1:18-cv-00636-GJQ-RSK ECF No. 21, PageID.976 Filed 01/25/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 DAMIEN REID #467962,

         Petitioner,

 v.                                                                   Case No. 1:18-CV-636

 RANDEE REWERTS,                                                      HON. GORDON J. QUIST

       Respondent.
 _____________________/

                ORDER ADOPTING REPORT AND RECOMMENDATION
                  AND DENYING PETITIONER’S HABEAS PETITION

       Petitioner, Damien Reid, has filed a habeas petition pursuant to 28 U.S.C. § 2254. The

matter was referred to U.S. Magistrate Judge Ray Kent, who issued a Report and Recommendation

(R & R), recommending that the Court deny Reid’s petition, deny a certificate of appealability,

and not certify that an appeal would not be taken in good faith. (ECF No. 17.) Reid has filed

objections to the R & R. (ECF Nos. 18 and 20.) Upon receiving objections to an R & R, the

district judge “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). This

Court may accept, reject, or modify any or all of the magistrate judge’s findings or

recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).           After conducting a de novo

review of the R & R, the objections, and the pertinent portions of the record, the Court concludes

that the R & R should be adopted.

       Reid makes four objections. He first objects to the magistrate judge’s recommendation that

he is not entitled to habeas relief on his invading the province of the jury claim. Reid argues that

Detective Hogan identifying him in a surveillance video at trial violated his right to a fair trial. On
Case 1:18-cv-00636-GJQ-RSK ECF No. 21, PageID.977 Filed 01/25/21 Page 2 of 5




appeal, the Michigan Court of Appeals agreed with Reid that the identification testimony was

improper under state law because Detective Hogan did not have prior knowledge of Reid.

However, the court also held that the error was harmless because the testimony was cumulative of

three other witnesses who identified Reid as the individual in the video.

       Reid has not shown that the state court’s decision violated his right to due process and/or

right to a fair trial. Nor has Reid addressed the factual determinations made by the state court. His

argument that jurors are more inclined to accept the testimony of a police officer is without merit

because one of the other witnesses who identified Reid in the security video was also a police

officer. As the magistrate judge adequately explained: “Because Petitioner has failed to show that

the appellate court’s factual determinations were unreasonable on the record or that the appellate

court’s determination of harmlessness is contrary to, or an unreasonable application of, clearly

established federal law, Petitioner is not entitled to habeas relief based on the admission of

Detective Hogan’s identification testimony.” (ECF No. 17 at PageID.946.)

       Reid also argues that the magistrate judge erred in finding that his juror partiality claim

was barred by procedural default. It is undisputed that Reid procedurally defaulted this claim in

state court. At trial, Reid failed to object to two jurors who knew two different witnesses. Reid

contends that the procedural default should be excused because he received ineffective assistance

of counsel. The magistrate judge sufficiently addressed this issue in the R & R. In addition to

finding that Reid’s trial attorney had a strategic reason to not object to one of the jurors, the

magistrate judge determined Reid had not shown any prejudice because (1) the witnesses that the

jurors knew did not offer testimony of direct significance, and (2) the jurors swore that they could

set aside any opinion they may have had and decide the case on the evidence. Reid does not




                                                 2
Case 1:18-cv-00636-GJQ-RSK ECF No. 21, PageID.978 Filed 01/25/21 Page 3 of 5




address either of these determinations in his objections. The Court agrees with the magistrate

judge that Reid has failed to show cause and prejudice to excuse the procedural default.

       Reid next argues that the magistrate judge erred in his discussion of the ineffective

assistance of counsel claims. The magistrate judge noted that Reid reasserted the same ineffective

assistance of counsel allegations that he made in the state courts. As explained by the magistrate

judge, Reid has “never supported his claims beyond providing the list.”            (ECF No. 17 at

PageID.957.) Reid complains that the magistrate judge did not construe his argument liberally

and instead, held him “to the strict standard of an attorney.” (ECF No. 18 at PageID.968.) Even

construing Reid’s arguments liberally, he has not provided any support for the many alleged errors

committed by his attorney. More importantly, Reid has still not addressed the state court’s

resolution of his ineffective assistance of counsel claims. Accordingly, Reid has not shown that

he is entitled to habeas relief on his ineffective assistance of counsel claims.

       Reid’s final objection is related to his sentencing. Reid argues that he has “shown that the

sentencing state court judge violated [Reid’s] right by enhancing his sentence based upon facts

never determined by the jury.” (ECF No. 18 at PageID.969.) Reid has not offered any meaningful

argument on this issue. In support of his Petition, Reid attached the appellate brief in which he

requested a full re-sentencing in light of Alleyne v. United States, 570 U.S. 99, 103 (2013), and

People v. Lockridge, 498 Mich. 358, 870 N.W.2d 502 (Mich. 2015). The Michigan Court of

Appeals remanded Reid’s sentence to the trial court for it to determine whether it would impose

the same sentence now that the guidelines were no longer mandatory. The trial court denied a full

re-sentencing because the “it would not have imposed a materially different sentence if the

guidelines had been merely advisory and not mandatory.” (ECF No. 16-21 at PageID.931.) The

Sixth Circuit has denied habeas relief where the state court utilizes this procedure because no



                                                  3
Case 1:18-cv-00636-GJQ-RSK ECF No. 21, PageID.979 Filed 01/25/21 Page 4 of 5




clearly established federal law prohibits it. Reign v. Gidley, 929 F.3d 777, 783 (6th Cir. 2019).

Reid has not shown that the state court’s decision was an unreasonable application or contrary to

clearly established federal law. Accordingly, Reid is not entitled to relief on this claim.

       Finally, pursuant to 28 U.S.C. § 2253(c)(2), the Court must also determine whether a

certificate of appealability should be granted. A certificate should issue if Reid has demonstrated

a “substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth

Circuit has disapproved issuance of blanket denials of a certificate of appealability. Murphy v.

Ohio, 263 F.3d 466, 467 (6th Cir. 2001). Rather, the district court must “engage in a reasoned

assessment of each claim” to determine whether a certificate is warranted. Id. at 467. Each issue

must be considered under the standards set forth by the Supreme Court in Slack v. McDaniel, 529

U.S. 473, 120 S. Ct. 1595 (2000); Murphy, 263 F.3d at 467. Therefore, the Court has considered

Reid’s claim, including his objection, under the Slack standard.

       Under Slack, 529 U.S. at 484, 120 S. Ct. at 1604, to warrant a grant of the certificate, “[t]he

petitioner must demonstrate that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.” For the reasons stated above, the Court finds that

reasonable jurists could not find that this Court’s denial of Reid’s claim was debatable or wrong.

Thus, the Court will deny Reid a certificate of appealability.

       Accordingly, having reviewed Reid’s objections and finding no basis for habeas relief,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 17) is

adopted as the Opinion of this Court.

       IT IS FURTHER ORDERED that Reid’s habeas corpus petition (ECF No. 1) is

DENIED.

       IT IS FURTHER ORDERED that a certificate of appealability is DENIED by this Court.



                                                  4
Case 1:18-cv-00636-GJQ-RSK ECF No. 21, PageID.980 Filed 01/25/21 Page 5 of 5




       A separate judgment will enter.

       This case is concluded.


Dated: January 25, 2021                             /s/ Gordon J. Quist
                                                   GORDON J. QUIST
                                             UNITED STATES DISTRICT JUDGE




                                         5
